EXHIBIT 10.02

No. U1007353

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

AMENDED AND RESTATED EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

The Board of Directors of VeriSign, Inc. granted to you (the “Participant” named
below) Restricted Stock Units (“RSUs”) pursuant to the VeriSign, Inc. 2006
Equity Incentive Plan (the “Plan”), on August 4, 2008. On October 14, 2008, the
Board and you have determined to amend such Award and amend and restate the
related Award Agreement to provide for an additional vesting event by execution
of this Amended and Restated Employee Restricted Stock Unit Agreement (this
“Agreement”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Plan.

 

Participant:       D. James Bidzos Number of RSUs:       123,915 Date of Grant:
      August 4, 2008 Expiration Date:    The date on which settlement of all
RSUs granted hereunder occurs, with earlier expiration upon the Termination
Date. Vesting Schedule:       The RSUs will vest as follows:

(a). 25% on the later to occur of (i) the first quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.

(b). 25% on the later to occur of (i) the second quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.

 

1



--------------------------------------------------------------------------------

(c). 25% on the later to occur of (i) the third quarterly anniversary of the
Date of Grant; (ii) the date next following the Date of Grant on which such
Shares may be issued from the Plan in compliance with the requirements for use
of the Form S-8 Registration Statement pursuant to which the Plan and such
Shares have been registered with the SEC; and (iii) the date next following the
Date of Grant on which the Company’s common stock is listed on a “national
securities exchange” (as defined in Sec. 6 of the Exchange Act); and (iv) if
applicable, the date of certification of achievement of the applicable
Performance Factors by the Committee.

(d). 25% on the later to occur of (i) the first anniversary of the Date of
Grant; (ii) the date next following the Date of Grant on which such Shares may
be issued from the Plan in compliance with the requirements for use of the Form
S-8 Registration Statement pursuant to which the Plan and such Shares have been
registered with the SEC; and (iii) the date next following the Date of Grant on
which the Company’s common stock is listed on a “national securities exchange”
(as defined in Sec. 6 of the Exchange Act); and (iv) if applicable, the date of
certification of achievement of the applicable Performance Factors by the
Committee.

(e). Notwithstanding the foregoing, all then unvested and outstanding RSUs
granted under this Agreement shall have their vesting accelerated in full
immediately prior to the occurrence of a Change-in-Control (as defined below)
and be settled in accordance with Section 1 below.

For purposes of this Agreement, “Change-in-Control” means:

 

  (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities of the
Company under an employee benefit plan of the Company or its subsidiaries,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly (excluding, for purposes of this
provision, securities acquired directly from the Company), of securities of the
Company representing at least thirty percent (30%) of (A) the then-outstanding
shares of common stock of the Company or (B) the combined voting power of the
Company’s then-outstanding securities;

 

  (ii) the consummation of a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

  (iii) a change in the composition of the Board occurring within a 24-month
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors (as defined below);

 

2



--------------------------------------------------------------------------------

  (iv) the sale or disposition of all or substantially all of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect); or

 

  (v) stockholder approval of the dissolution or liquidation of the Company.

For purposes of this Restricted Stock Unit Agreement, “Incumbent Directors”
shall mean directors who either (i) are directors as of the date hereof, or
(ii) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company).

1. Settlement. Settlement of vested RSUs shall be made within 30 days following
the applicable date of vesting under the above vesting schedule (provided that
if at the time of settlement Participant is a “specified employee” of the
Company under Section 409A, and settlement would be treated as a payment made on
separation of service, then if required to avoid the taxes imposed by
Section 409A settlement shall be delayed by six (6) months or such other period
of time as is then required to avoid such taxes). Settlement of vested RSUs
shall be in Shares; provided, that, pursuant to Section 7, if Shares may not be
withheld as a result of foreign tax law, an appropriate number of RSUs may or
may not be automatically settled in cash, depending upon the taxable
jurisdiction. In addition, if determined by the Committee in its discretion at
the time of payment, RSUs may also be settled in cash or some combination of
cash and Shares. The Participant shall pay to the Company the aggregate par
value of the Shares issued prior to their issuance (par value being $0.001 per
Share) with such payment deemed to have been made for each Share, by
Participant’s services from the Date of Grant to the first applicable vesting
date. Participant agrees that, if necessary due to applicable law, Participant
shall pay to the Company each affected Share’s par value by making appropriate
payroll deductions from funds due the Participant.

2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, the Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

3. Dividend Equivalents. Any dividends paid in cash on Shares of the Company
shall be credited to the Participant as additional RSUs as if the RSUs
previously held by the Participant were outstanding Shares (in such number as
determined by the Committee), as follows: such credit shall be made in whole
and/or fractional RSUs and shall be based on the Fair Market Value of the Shares
on the date of payment of such dividend. All such additional RSUs shall be
subject to the same vesting requirements applicable to the RSUs in respect of
which they were credited and shall be settled in accordance with, and at the
time of, settlement of the vested RSUs to which they are related.

4. No Transfer. The RSUs and any interest therein: (i) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and
(ii) shall, if the Participant’s continuous employment with the Company or any
of its affiliates shall terminate for any reason (except as otherwise provided
in the Plan or herein), be forfeited to the Company forthwith, and all the
rights of the Participant to such RSUs shall immediately terminate.

 

3



--------------------------------------------------------------------------------

5. Termination. In the event of Termination by the Company or the Participant,
the Committee shall settle, in Shares, the value of any vested RSUs (based on
the then Fair Market Value of Shares deemed allocated to such vested RSUs on the
date of such Termination) as soon as practicable thereafter. In case of any
dispute as to whether Termination has occurred, the Committee shall have sole
discretion to determine whether such Termination has occurred and the effective
date of such Termination.

6. Acknowledgement. The Company and the Participant agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement and by the
provisions of the Plan (incorporated herein by reference). The Participant:
(i) acknowledges receipt of a copy of the Plan and the Plan prospectus,
(ii) represents that the Participant has carefully read and is familiar with
their provisions, and (iii) hereby accepts the RSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan. In the event
that upon the 30th day after the Date of Grant, the Participant has not refused
the RSUs by notice to the Company pursuant to Section 11 hereof, the Participant
shall be deemed to have accepted the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan.

7. Tax Consequences. The Participant acknowledges that there may be adverse tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith and that the Company recommends that
Participant should consult a tax adviser prior to such settlement or
disposition. In particular, Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the grant of the RSUs or Participant’s receipt of Shares in settlement thereof,
including, in either case, any dividend paid in respect thereof. In the event
settlement of the RSUs is made in Shares, the Company will satisfy the minimum
statutory withholding tax obligation by withholding a certain number of Shares
otherwise deliverable from the total number of Shares deliverable to the
Participant upon settlement unless Shares may not be withheld as a result of
foreign tax law (in which case an appropriate number of RSUs may or may not be
automatically settled in cash, depending upon the taxable jurisdiction). In the
event that any RSUs are settled in cash, or Shares may not be withheld as a
result of foreign tax law, the Participant hereby authorizes the Company to
withhold the required minimum amount from Participant’s other sources of
compensation from the Company or any Parent or Subsidiary.

8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within California, excluding that body of laws
pertaining to conflict of laws. If any provision of this Agreement is determined
by a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

4



--------------------------------------------------------------------------------

11. Notices. Any notice required to be given or delivered to the Company shall
be in writing and addressed to the Corporate Secretary of the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing (including email) and addressed to Participant
at the participant’s Company email address, the address of record or to such
other address as Participant may designate in writing from time to time to the
Company or may be posted on the Participant’s E*Trade VeriSign employee stock
plan account at www.etrade.com. All notices shall be deemed effectively given
upon personal delivery, (i) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested), (ii) one
(1) business day after its deposit with any return receipt express courier
(prepaid), (iii) one (1) business day after transmission by fax or telecopier,
(iv) upon receipt if sent by the Company to the Participant’s email address at
the Company, or (v) upon posting on the Participant’s E*Trade VeriSign employee
stock plan account at www.etrade.com.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

13. Headings. The captions and headings of this Agreement are included for ease
of reference only and are to be disregarded in interpreting or construing this
Agreement.

14. Entire Agreement. The Plan and this Restricted Stock Unit Agreement for
these RSUs constitute the entire agreement and understanding of the parties with
respect to the subject matter herein and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
the specific subject matter hereof.

Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to: Stock Administration, Attn: Linda
Hart, VeriSign, Inc., 487 East Middlefield Road, Mountain View, CA 94043.

 

VERISIGN, INC.     PARTICIPANT By:   /s/ Richard H. Goshorn     /s/ D. James
Bidzos       Signature Its:   Senior Vice President, General Counsel and
Secretary      

 

5